Case 1:14-cv-21385-JAL Document 389 Entered on FLSD Docket 09/06/2019 Page 1of1

ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PARTI. TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of Appeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

 

Short Case Style: Wreal, LLC, a Florida Limited Liability Company ys Amazon.com, Inc., a Delaware Corporation
District Court No.:_4:14-¢v-21385-JAL Date Notice of Appeal Filed: 8/29/2019 Court of Appeals No.:_19-13285-H
(If Available)

CHOOSE ONE: ONohearing O No transcript is required for appeal purposes (1 All necessary transcript(s) on file
il I AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

 

Check appropriate box(es) and provide all information requested:

 

 

 

 

 

 

HEARING DATE(S) JUDGE/MAGISTRATE COURT REPORTER NAME(S)
ml Pre-Trial Proceedings 12/30/2014 Jonathan Goodman Gizella Baan-Proulx
OD) Trial
CL] Sentence
C1 Plea
C) Other,
METHOD OF PAYMENT:

m 1 CERTIFY THAT 1 HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

(1 CRIMINAL JUSTICE ACT. My completed AUTH-24 requesting authorization for government payment of transcripts has been uploaded in
eVoucher and is ready for submission to the magistrate judge or district judge [if appointed by the district court] or to the circuit judge [if
ordered by or appointed by the circuit court). [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY
AUTHORIZED in Item 13 on the AUTH-24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal;
Jury Instructions.]

Ordering Counsel/Party: _Wreal, LLC

Name of Firm: WNF Law, P.L.
Address: 1411 Brickell Avenue, Suite 2200, Miami, Florida 33131

 

E-mail: df@wnflaw.com Phone No.: (305) 760-8500
I certify that I have completed and filed PART Lwhs the District Couzt Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court

  

DATE: 09/06/19 SIGNED: b> AAs TALIM Attomey for: Wreal, LLC

PART IL. COURT REPORTER ACKNOWLEDGMENT
Court Reporter to complete and file with the District Court Clerk within 14 days of receipt. The Court Reporter shall send a copy to
the Court of Appeals Clerk and to all parties.

Date Transcript Order received:
CI Satisfactory arrangements for paying the cost of the transcript were completed on:
Cl Satisfactory arrangements for paying the cost of the transcript have not been made.

No. of hearing days: Estimated no. of transcript pages: Estimated filing date:

DATE: SIGNED: Phone No.:

NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtains an extension of time to file the transcript.
PART III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT.

Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Court
Reporter shall send a copy to the Court of Appeals Clerk on the same date.

 

 

 

This is to certify that the transcript has been completed and filed with the district court on (date):
Actual No. of Volumes and Hearing Dates:
Date: Signature of Court Reporter:

 

 

 

Rev. 12/17
